Case 2:15-cv-06633-CAS-SS Document 409-5 Filed 04/10/19 Page 1 of 7 Page ID
                                #:10696




                  EXHIBIT B
     Case 2:15-cv-06633-CAS-SS Document 409-5 Filed 04/10/19 Page 2 of 7 Page ID
 Corporations Section                #:10697                        Hope Andrade
 P.O.Box 13697                                                                                         Secretary of State
 Austin, Texas 78711-3697




                               Office of the Secretary of State

June 14, 2012

Attn: Katina Hamm
V corp Services, LLC
5670 WILSHIRE BLVD SUITE 1530
Los Angeles, CA 90036 USA



RE: Advisory IP Services Inc.
File Number: 801350138

It has been our pleasure to file the Certificate of Amendment for the referenced entity. Enclosed is the
certificate evidencing filing. Payment of the filing fee is acknowledged by this letter.

Ifwe may be of further service at any time, please let us know.

Sincerely,


Corporations Section
Business & Public Filings Division
(512) 463-5555

Enclosure




                                                                                                 JAM_TT_001060
                             Come visit us on the internet at http://www.sos.state.tx.us/
Phone: (512) 463-5555                           Fax: (512) 463-5709                       Dial: 7-1-1 for Relay Services
Prepared by: Angie Hurtado                          TID: 10323                               Document: 425994240002
  Case 2:15-cv-06633-CAS-SS Document 409-5 Filed 04/10/19 Page 3 of 7 Page ID
                                  #:10698
                           The State of Texas

Corporations Section                                                Phone: 512-463-5555
P.O. Box 13697                                                        Fax: 512-463-5709
Austin, Texas 78711-3697                                 Dial 7- I -1 For Relay Services
                                                                 www.sos.state.tx.us
                              Hope Andrade
                             Secretary of State




                           Pkase 7f9te:
    THE ENCLOSED CERTIFICATE IS YOUR OFFICAL
   CERTIFICATE OF FILING, WHICH CAN BE USED AS
               EVIDENCE OF FILING.


    IF YOU DESIRE A FILE-MARKED COPY OF YOUR
   DOCUMENT PLEASE CALL OUR CERTIFYING TEAM
    @512-463-5578 FOR ADDITIONAL INFORMATION.



                           'llianf(gou




                                                                 JAM_TT_001061
Secretary of State
  Case 2:15-cv-06633-CAS-SS   Document
                      6/14/20,12         409-5
                                 9: 26: 30     Filed 04/10/19
                                           AM PAGE            Fax 4Server
                                                       2/002 Page   of 7 Page ID
                                      #:10699

   Corporations Section                                                                               Hope Andrade
   P.O.Box 13697                                                                                         Secretary of State
   Austin, Texas 78711-3697




                                 Office of the Secretary of State


                                      CERTIFICATE OF FILING
                                               OF

                                          Advisory IP Services Inc.
                                                     801350138

                                  [formerly: Swartz IP Services Group Inc.]


  The undersigned, as Secretary of State of Texas, hereby cettifies that a Certificate of Amendment for the
  above named entity has been received in this office and has been found to confo1m to the applicable
  provisions oflaw.

  ACCORDTNGL Y, the undersigned, as Secretary of State, and by virtue of the authority vested in the
  secretary by law, hereby issues this ce1tificate evidencing filing effective on the date sho\\'11 below.


  Dated: 06/13/2012

  Effective: 06/1 3/2012




                                                                                       Hope Andrade
                                                                                       Secretary of State




                                                                                                                 JAM_TT_001062
                               Come visit us on the internet at http://www.sos.staie.tx.us/
  Phone: (512) 463-5555                           Fax: (512) 463-5709                       Dial: 7-1-1 for Relay Services
  Prepared by: Angie Hurtado                          TID: 10303                               Document: 425994240002
Secretary  of State   6/14/2012
  Case 2:15-cv-06633-CAS-SS     9:26:30
                             Document   AM PAGE
                                      409-5         1/002
                                            Filed 04/10/19  Fax 5Server
                                                           Page   of 7 Page ID
                                    #:10700


                                         The State of Texas

   Corporations Section                                                           Phone: 512-463-5555
   P.O. Box 13697                                                                   Fax: 512-463-5709
   Austin, Texas 78711-3697                                                        ITY (800) 735-2989
                                                                                  wv.,rw. sos.state.tx.us
                                     Office of the Secretary of State




    FAX TRANSMITTAL                                                         6/14/2012 9:25:54 AM

           TO:                   Katina Hamm              FROM:         Texas Secretary of State -
                                                                             Corp. Division

     COMPANY:                 Vcorp Services, LLC

          FAX:                    3105317405               FAX:              (512) 463-5709

        PHONE:                 310-417-1898    -         PHONE:

    Notes:
    Document Number: 425994240002
    Entity Name: Advisory IP Services Inc.
    Attached is the certificate evidencing the filing of the above
    referenced document. If there is any problem with the transmission,
    please call 512-936-6618. The original and any copies will be
    mailed per your instructions. Please allow 3 to 7 business days for
    receipt.




            TOT AL NUMBER OF PAGES INCLUDING THIS COVER SHEET:                               2

                               IX>IF YOU DO NOT RECEIVE ALL PAGES
                               PLEASE CALL AS SOON AS POSSIBLE~




                                                                                     JAM_TT_001063
   Case 2:15-cv-06633-CAS-SS Document 409-5 Filed 04/10/19 Page 6 of 7 Page ID
                                   #:10701


  Form 406                                                                                      This space reserved for office use.
  (Revised 05/11)
  Submit in duplicate to:
  Secretary of State
  P.O. Box 13697
  Austin, TX 78711-3697                        Amendment to Registration
  512 463-5555
  FAX: 512/463-5709
  Filin Fee: See instructions

                                                   Entity Information
  1. The legal name of the filing entity is:

  Swartz IP Services Group Inc.
  State the name of the entity as currently shown in the records of the secretary of state.

  2. If the entity attained its registration under an assumed name, the qualifying assumed name as
  shown on the records of the secretary of state is:


  3. The registration was issued to the entity on:                                            12/02/2010
                                                                                                           mmiddjyyy
  The file number issued to the filing entity by the secretary of state is:               801350138
                                                                                          ~~~~~~~~~~~~




                                            Amendments to Application
 4. The registration is amended to change the legal name of the entity as amended in the entity's
 jurisdiction of formation. The new name is:
 IP Services Group Inc.


 5. The new name of the entity is not available for use in Texas or fails to include an appropriate
 organizational designation. Or, the entity wishes to amend the qualifying assumed name stated on its
 application for registration or amended registration. The assumed name the entity elects to adopt for
 purposes of maintaining its registration is:



 6. The registration is amended to change the business or activity stated in its application for
 registration or amended registration. The business or activity that the entity proposes to pursue in this
 state is:


 The entity certifies that it is authorized to pursue the same business or activity under the laws of the
 entity's jurisdiction of formation.




Form 406                                                        4

                                                                                                            JAM_TT_001064
   Case 2:15-cv-06633-CAS-SS Document 409-5 Filed 04/10/19 Page 7 of 7 Page ID
                                   #:10702


                        Other Changes to the Application for Registration
  7. The foreign filing entity desires to amend its application for registration to make changes other
  than or in addition to those stated above. Statements contained in the original application or any
  amended application are identified by number or description and changed to read as follows:




                              Effectiveness of Filing (Select either A, B, or C.)

  A. [{] This document becomes effective when the document is filed by the secretary of state.
  B. 0 This document becomes effective at a later date, which is not more than ninety (90) days from
  the date of signing. The delayed effective date is:
  C. 0 This document takes effect upon the occurrence of a future event or fact, other than the
  passage of time. The 90th day after the date of signing is:
  The following event or fact will cause the document to take effect in the manner described below:




                                                Execution

  The undersigned signs this document subject to the penalties imposed by law for the submission of a
  materially false or fraudulent instrument and certifies under penalty of perjury that the undersigned is
  authorized under the provisions of law governing the entity to execute the filing instrument.

  Date:    06/11/2012




                                                    David Bergstein
                                                    Printed or typed name of authorized person.




Form 406                                              5

                                                                                                  JAM_TT_001065
